Appeal from an order of the Supreme Court, Onondaga *1258County (James E Murphy, J.), entered August 31, 2007. The order, among other things, granted plaintiffs’ motion for leave to amend the complaint to add a claim for punitive damages.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on April 18, 2008 and filed in the Onondaga County Clerk’s Office on June 10, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.